Case 1:19-cv-03372-VEC Document 8
                                7 Filed 05/16/19
                                        05/14/19 Page 1 of 2




                                                    USDC SDNY
                                                    DOCUMENT
                                                    ELECTRONICALLY FILED
                                                    DOC #:
                                                    DATE FILED: 05/16/2019
Case 1:19-cv-03372-VEC Document 8
                                7 Filed 05/16/19
                                        05/14/19 Page 2 of 2




   May 16         19
